IA115th CONGRESS1st SessionH. J. RES. 68IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Cramer (for himself and Mr. Gosar) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5 of the United States Code of a rule submitted by the Bureau of Land Management relating to standards for measurement and reporting of gas removed or sold from Federal and Indian lands and areas subject to communitization agreements. 
That Congress disapproves the rule submitted by the Bureau of Land Management relating to Onshore Oil and Gas Operations; Federal and Indian Oil and Gas Leases; Measurement of Gas (81 Fed. Reg. 81516 (November 17, 2016)), and such rule shall have no force or effect. 